Citation Nr: 0406274	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on her part.  


REMAND

The veteran is seeking an increased rating of her service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling.  A review of the record reflects that the 
veteran was afforded a VA examination of her feet in May 2001 
and a VA nerve examination in March 2003.  Both of these 
examinations were conducted by physician assistants.  At her 
September 2003 Board hearing, the veteran testified that her 
condition was worse than the mild and moderate descriptions 
noted in the examination reports.  She also testified to 
experiencing spasms in her foot and being unable to wear 
orthopedic shoes without discomfort.  A review of the record 
reflects that the veteran has also been diagnosed with 
peripheral neuropathy secondary to diabetes mellitus.  
Service connection for peripheral neuropathy in both lower 
extremities was denied in an April 2003 rating decision.  In 
light of the facts of this case, the Board is of the opinion 
that a VA examination of the veteran's feet by an appropriate 
specialist is necessary to enable the Board to render a final 
determination. 



Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the current 
nature and severity of her pes planus 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify all symptomatology associated 
with the veteran's service-connected 
bilateral pes planus disability.  If 
possible, the examiner should separate 
the symptomatology associated with pes 
planus from that associated with the 
veteran's neuropathy.  The examiner 
should also specifically comment on the 
presence or absence of marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on 
manipulation.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


